Russell, C. J.
Both from the procedural standpoint of the pleas demurred to and from the substantial standpoint of the defendant’s own testimony, the defense to the note sued on was merely an attempt by parol to attach to the written contract a condition not therein stated or referred to; and the defense was therefore bad in law. The promise of the plaintiff’s agent related to something he would do in future, *643and, even if he subsequently broke that promise, it would not constitute such fraud as to open the written contract to parol additions.
Decided February 10, 1916.
Complaint; from city court of Eastman — Judge Neese. April 5, 1915.
G. W. Aiwill, for plaintiff.
G. W. Griffin, Roberts & Smith, for defendant.

Judgment reversed.